DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ungs (6,932,830).  Ungs discloses, at least in figures 2 and 3 and col. 2 line 18 to col. 3, line 56; a thrombus collection device  (110) comprising: a catheter (12); a casing (111) at least partially co-extensive with at least a distal portion of the catheter along a longitudinal axis of the catheter; and an elongate wire (132) at least partially co-extensive with at least the distal portion of the catheter, the elongate wire being slidable within a radial space (See annotated fig. 3 below.) between the casing and the catheter and configured to contract and expand the casing between a collapsed state and an expanded state in which the casing defines an opening to the radial space between the casing and the distal portion of the catheter (at the proximal portion of 111 that is adjacent to the distal portion of the catheter—see annotated fig. 3 below) that is longitudinally co-extensive with the casing, wherein the casing is configured to expand from the collapsed state to the expanded state in response to an application of a .


    PNG
    media_image1.png
    447
    585
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ungs (6,932,830).  Ungs discloses the invention substantially as claimed, but does not explicitly disclose that the casing is configured to conform to vasculature of a patient In re Rose.

Allowable Subject Matter
Claims 31-39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a thrombus collection device comprising, inter alia: a catheter; a casing at least partially co-extensive with at least a distal portion of the catheter along a longitudinal axis of the catheter; and an elongate wire at least partially co-extensive with at least the distal portion of the catheter, the elongate wire being slidable within a radial space between the casing and the catheter and configured to contract and expand the casing between .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a thrombus collection device comprising, inter alia: a catheter; a casing at least partially co-extensive with at least a distal portion of the catheter; and an elongate wire, the wire being slidable within a space between the casing and the catheter and configured to contract and expand the casing between a collapsed state and an expanded state in which the casing defines an opening to the space between the casing and the catheter, wherein the casing is configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed compressive force to the elongate wire; wherein the wire forms a helix comprising a plurality of coils that wrap around at least the distal portion of the catheter; and wherein the coils of the helix tighten and form increasingly larger diameters to expand the casing in response to the application of the compressive force to the elongate wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 21-29 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takuma (8,231,607) teaches a thrombus collection device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771